20-11804-mew               Doc 2       Filed 08/04/20 Entered 08/04/20 14:50:37                      Main Document
                                                    Pg 1 of 28




Ken Coleman
Jonathan Cho
Joseph Badtke-Berkow
ALLEN & OVERY LLP
1221 Avenue of the Americas
New York, New York 10020
Telephone:    (212) 610-6300
Facsimile:    (212) 610-6399

Counsel to Shai Weiss, as the Foreign Representative
of Virgin Atlantic Airways Limited

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


    In re:                                                        Chapter 15

    VIRGIN ATLANTIC AIRWAYS LIMITED, 1                            Case No. 20-_____ (___)

                   Debtor in a Foreign Proceeding.


                      VERIFIED PETITION FOR RECOGNITION OF FOREIGN
                      PROCEEDING AND MOTION FOR ANCILLARY RELIEF

             Shai Weiss is the duly-authorized foreign representative (the Foreign Representative) of

Virgin Atlantic Airways Limited (VAAL), a private company limited by shares that is the subject

of a proceeding (the English Proceeding) commenced under Part 26A of the Companies Act 2006

(as amended or re-enacted from time to time, the Companies Act) and pending before the High

Court of Justice of England and Wales (the English Court).

             The Foreign Representative has commenced this chapter 15 case ancillary to the English

Proceeding and respectfully files this Verified Petition for Recognition of Foreign Proceeding and

Motion for Ancillary Relief (the Chapter 15 Petition), with accompanying documentation,


1
             The last four digits of the United States Tax Identification Number, or similar foreign identification number,
             as applicable, for Virgin Atlantic Airways Limited are 3123

                                                              1
20-11804-mew        Doc 2     Filed 08/04/20 Entered 08/04/20 14:50:37            Main Document
                                           Pg 2 of 28



pursuant to sections 1504 and 1515 of title 11 of the United States Code (the Bankruptcy Code)

seeking the entry of an order substantially in the form annexed hereto as Exhibit A (the Proposed

Order): (i) recognizing the English Proceeding as a “foreign main proceeding” under section 1517

of the Bankruptcy Code; (ii) subject to the English Court’s entry of a sanction order (the Sanction

Order) sanctioning VAAL’s restructuring plan (the Plan), giving full force and effect in the

United States to the Sanction Order and the Plan pursuant to sections 105(a), 1507, and 1521 of

the Bankruptcy Code; and (iii) granting related relief.

       The Foreign Representative has also filed: (i) a Memorandum of Law in Support of Verified

Petition for Recognition of Foreign Proceeding and Motion for Ancillary Relief setting forth the

legal argument for the relief sought in the Chapter 15 Petition (the Memorandum of Law) and

(ii) an Ex Parte Application for Temporary Restraining Order and Motion for Provisional Relief

seeking certain provisional relief pending final disposition of the Chapter 15 Petition (the

Provisional Relief Motion).

       In support of the Chapter 15 Petition, the Foreign Representative respectfully states as

follows:


                                 JURISDICTION AND VENUE

       This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334, 11

U.S.C. § 1501, and the Amended Standing Order of Reference of the United States District Court

for the Southern District of New York, dated January 31, 2012, Reference M-431. In re Standing

Order of Reference Re: Title 11, 12 Misc. 00032 (S.D.N.Y. Jan. 31, 2012) (Preska, C.J.). This is a

core proceeding pursuant to 28 U.S.C. § 157(b)(2)(P). Venue is proper in this District pursuant to

28 U.S.C. § 1410. The statutory predicates for the relief requested herein are sections 105(a), 1504,

1507, 1509, 1515, 1517, 1520 and 1521 of the Bankruptcy Code.

                                                 2
20-11804-mew         Doc 2      Filed 08/04/20 Entered 08/04/20 14:50:37          Main Document
                                             Pg 3 of 28



                                              BACKGROUND

       1.       For a description of relevant English law, the Court is respectfully referred to the

Declaration of Jennifer Marshall as English Counsel in Support of (i) Verified Petition for

Recognition of Foreign Proceeding and Motion for Ancillary Relief and (ii) Ex Parte Application

for Temporary Restraining Order and Motion for Provisional Relief dated August 3 2020, and

filed contemporaneously herewith (the Marshall Declaration). For a detailed description of

VAAL’s business, corporate organization, and capital structure, the circumstances leading to the

English Proceeding, and the Plan, the Court is respectfully referred to the Explanatory Statement

in Relation to a Restructuring Plan attached as Exhibit C to the Marshall Declaration (the

Explanatory Statement). Unpublished or foreign decisions and orders cited in connection with

the Chapter 15 Petition and the Provisional Relief Motion are annexed to the Declaration of Ken

Coleman dated August 4, 2020, and filed contemporaneously herewith (the Coleman

Declaration).


A.     Introduction

       2.       VAAL, together with its indirect parent Virgin Atlantic Limited (VAL) and their

various subsidiaries (collectively, the Group), is a large U.K.-based air carrier that offers

passenger, tour operator, and cargo services. 2 The ongoing COVID-19 pandemic has had an

adverse impact on not only the Group, but the aviation industry as a whole, occasioning the near-

shutdown of the global passenger aviation industry. 3 While the Group has taken various measures

to manage its liquidity in light of the unprecedented financial and operating conditions it faces, a




2
       Explanatory Statement, Part A ¶ 5.5.
3
       Explanatory Statement, Part A ¶ 8.1.

                                                  3
20-11804-mew          Doc 2      Filed 08/04/20 Entered 08/04/20 14:50:37         Main Document
                                              Pg 4 of 28



more comprehensive recapitalization is necessary to secure the future of its business and ensure

that it is able to meet its liabilities and funding requirements beyond mid-September 2020. 4

        3.      The Group and its major stakeholders therefore negotiated an in-principle

agreement for a recapitalization of the Group, as formalized in various support agreements and

term sheets appended to such support agreements (the Recapitalization). 5 A key component of

the Recapitalization is the Plan, which is a “restructuring plan” under Part 26A of the Companies

Act by which VAAL seeks to amend a revolving credit facility and certain lease arrangements,

arrangements with trade creditors, and arrangements with its affiliates in order to reduce and/or

reschedule its payment obligations thereunder. 6 Absent the Plan, there is significant uncertainty as

to whether VAAL would be able to achieve the requisite level of creditor consent to implement

the Recapitalization, or any alternative transaction, in time to prevent it from going into formal

insolvency proceedings given its deteriorating liquidity position. 7 An English-law administration

for the Group is an outcome that would be value-destructive and likely result in lower recoveries

for stakeholders. 8 Because VAAL has material assets and operations in the United States, the

recognition of the English Proceeding and enforcement of the Sanction Order and the Plan through

chapter 15 of the Bankruptcy Code are necessary to ensure that the Plan is effective and binding

on all relevant parties.




4
        Explanatory Statement, Part A ¶¶ 8.3-8.5.
5
        Explanatory Statement, Part A ¶¶ 8.6-8.22.
6
        Explanatory Statement, Part B ¶ 1.
7
        Explanatory Statement, Part B ¶ 4.2.
8
        Explanatory Statement, Part B ¶¶ 4.3-4.17.

                                                     4
20-11804-mew         Doc 2      Filed 08/04/20 Entered 08/04/20 14:50:37         Main Document
                                             Pg 5 of 28



B.     VAAL’s Business

       4.      VAAL is incorporated and registered in England and Wales as a private company

limited by shares under registered number 01600117. 9

       5.      The Group is a long haul, full-service, omni-channel airline that operates a fleet of

35 aircraft, with two entities in the Group holding an operating license and an air operating

certificate issued and subject to regulation by the Civil Aviation Authority. 10 The Group also has

seven 747 aircraft which were retired from service in March 2020. 11 Five of these are leased and

under agreements due to terminate in 2021, while the remaining two are owned and in the process

of being sold. 12 In 2019, it had revenues of approximately £3,000,000,000 and EBITDAR of

approximately £340,000,000, and operated over 23,000 flights, served approximately 6,000,000

passengers, and carried over 220,000 tonnes of cargo. 13

       6.       With Delta Air Lines, Inc., the Group is a founding member of a leading

$13,000,000,000 transatlantic joint venture that launched in 2014 and was subsequently expanded

to include Air France-KLM S.A. 14

       7.      The Group’s business is organised into three business segments according to their

principal operating activities: (i) Virgin Atlantic, the Group's airline business (Group Airline);

(ii) Virgin Atlantic Holidays, an industry-leading tour operator business and distribution channel

for Group Airline (Group Tour Operator); and (iii) Virgin Atlantic Cargo, the Group's

international cargo division (Group Cargo). 15



9
       Explanatory Statement, Part A ¶ 5.1.
10
       Explanatory Statement, Part A ¶¶ 5.2, 5.8.
11
       Explanatory Statement, Part A ¶ 5.8.
12
       Id.
13
       Explanatory Statement, Part A ¶ 5.2.
14
       Explanatory Statement, Part A ¶ 5.3.
15
       Explanatory Statement, Part A ¶ 5.5.

                                                    5
20-11804-mew        Doc 2      Filed 08/04/20 Entered 08/04/20 14:50:37            Main Document
                                            Pg 6 of 28



       8.      Group Airline focuses on hub airports in the United Kingdom and, in 2019, offered

flights to 26 destinations from five UK airports—Heathrow, Gatwick, Manchester, Glasgow, and

Belfast. 16 It has recently announced plans to close its operations at Gatwick in the short term and

consolidate flights at Heathrow, but will retain its Gatwick slots in order to have flexibility as

passenger demand increases. 17 It holds the second-largest slot portfolio at Heathrow and, together

with its transatlantic joint venture partners, operates 8% of the slots at Heathrow. 18

       9.      The expanded transatlantic joint venture with Delta Air Lines, Inc. and Air France-

KLM S.A. offers 340 daily transatlantic flights, 110 non-stop routes, and over 340 destinations

between North America and three United Kingdom/European hubs. 19 The partnership provides

customers with more convenient flight schedules, enhanced customer benefits such as reciprocal

loyalty schemes, and seamless end-to-end journeys for passengers across all four airlines. 20

       10.     Group Tour Operator offers a strategic distribution channel for the Group through

its digital and concession focused retail network, serving approximately 400,000 vacationers in

2019. 21 As of February 1, 2020, it operated 57 stores, including concession stores across key parts

of the NEXT retail portfolio across the United Kingdom. 22 Group Tour Operator is the number

one provider of packaged tours to Orlando, Florida. 23

       11.     Group Cargo supplements Group Airline’s passenger operations and accounts for

approximately a quarter of all long-haul air cargo capacity to and from the UK and approximately




16
       Explanatory Statement, Part A ¶ 5.6.
17
       Id.
18
       Explanatory Statement, Part A ¶ 5.9.
19
       Explanatory Statement, Part A ¶ 5.7.
20
       Id.21   Explanatory Statement, Part A ¶ 5.10.
21
       Explanatory Statement, Part A ¶ 5.10.
22
       Id.
23
       Id.

                                                       6
20-11804-mew         Doc 2      Filed 08/04/20 Entered 08/04/20 14:50:37      Main Document
                                             Pg 7 of 28



27% of transatlantic capacity. 24 It focuses on sectors and goods where quality of service and

punctuality are highly valued, such as perishables and e-commerce, and provides the Group with

flexibility to scale up services in support of revenues during periods of reduced passenger

demand. 25 For example, during the COVID-19 crisis, cargo flights have generated approximately

£90,000,000 in revenue between April 2020 and June 2020. 26

       12.     As of May 1, 2020, the Group employed approximately 10,300 people, but reduced

headcount by approximately in July. 27 The majority of VAAL’s directors, officers, and employees

are located in England and Wales. VAAL’s headquarters and registered office is located in

Crawley, England.


C.     Relevant Liabilities under the Plan

       13.     As one component of the Recapitalization, the Plan only affects certain of VAAL’s

stakeholders, debts, and other obligations, as described with specificity in the Explanatory

Statement and summarized at a high level in the following paragraphs. The Plan refers to such

parties as “Plan Creditors,” and an overview of the Plan treatment for each category of “Plan

Creditor” is provided below in Paragraph 35.


       i.      The “RCF Agreement” and the “RCF Plan Creditors”

       14.     On January 17, 2018, VAAL, as borrower, entered into an English law-governed

multicurrency revolving credit facility with total revolving commitments of USD 150,000,000,

which commitments were subsequently increased through an accordion clause to USD




24
       Explanatory Statement, Part A ¶ 5.11.
25
       Id.
26
       Id.
27
       Explanatory Statement, Part A ¶ 5.4.

                                                7
20-11804-mew         Doc 2      Filed 08/04/20 Entered 08/04/20 14:50:37            Main Document
                                             Pg 8 of 28



280,000,000. 28 The facility is fully drawn. 29 The Plan refers to the facility agreement as the “RCF

Agreement” and to the relevant creditors as the “RCF Plan Creditors.”

       15.     Interest on loans under the RCF Agreement is payable at a floating rate equal to the

London Inter-bank Offered Rate or, in relation to any loan in Euro, the Euro Interbank Offered

rate, plus margin of 1.75% per annum. 30 To secure VAAL’s obligations under the RCF Agreement,

VAAL granted first-priority security to Lloyds Bank plc, as security agent, over two Boeing 787-

9 aircraft and ten Rolls Royce engines. 31 Fit Leasing Limited, a Group member and subsidiary of

VAAL, granted additional security over two Rolls Royce engines. 32


       ii.     “Operating Lease Arrangements” and “Operating Lessor Plan Creditors”

       16.     VAAL leases four Airbus A330-200 aircraft, ten Airbus A333-300 aircraft, and

eleven Boeing 787-9 aircraft from a number of aircraft leasing companies. 33 The Plan refers to the

relevant lease agreements as “Operating Lease Agreements” and to the relevant creditors as the

“Operating Lessor Plan Creditors.”

       17.     The Operating Lease Agreements have fixed terms and each is currently due to

expire on dates between March 2021 and January 2034. 34 In each case, VAAL (i) pays rent for the

aircraft on a monthly basis; (ii) is responsible for all costs and risks associated with the possession

and operation of the aircraft, including insurance, maintenance, storage, operational costs, and any

costs arising from damage or destruction to, or caused by, the aircraft; and (iii) does not have an




28
       Explanatory Statement, Part A ¶ 6.2.
29
       Explanatory Statement, Part A ¶ 6.6.
30
       Explanatory Statement, Part A ¶ 6.3.
31
       Explanatory Statement, Part A ¶ 6.4.
32
       Explanatory Statement, Part A ¶ 6.7.
33
       Id.
34
       Id.

                                                  8
20-11804-mew          Doc 2      Filed 08/04/20 Entered 08/04/20 14:50:37             Main Document
                                              Pg 9 of 28



ownership interest in the aircraft and is required to return the aircraft at the end of the lease term. 35

The Operating Lease Agreements are largely unsecured, though fourteen of the Operating Lessor

Plan Creditors benefit from an assignment of insurance proceeds granted by VAAL 36 and each

Operating Lessor Plan Creditor has received security deposits from VAAL, in the form of letters

of credit or cash, equivalent to a number of months’ rent. 37 The letters of credit may be drawn

following an event of default under the relevant Operating Lease Agreement. 38 The Operating

Lease Agreements also allow the Operating Lessor Plan Creditors to terminate their respective

Operating Lease Agreements and seek repossession of the aircraft and damages following the

occurrence of certain specified events of default. 39 Pursuant to bilateral discussions between

VAAL and each Operating Lessor Plan Creditor, rent deferral arrangements were agreed with all

but one of the Operating Lessor Plan Creditors for varying periods ranging between March 2020

and October 2020. 40

        18.     All of the Operating Lease Agreements are governed by English law. 41 As at June

30, 2020, VAAL had an aggregate future liability of $1,257,037,374.30 for the aircraft under the

Operating Lease Agreements. 42


        iii.     “Trade Plan Creditors”

        19.     VAAL is party to a large number of contracts for the supply of goods, services, and

premises, including, but not limited to, contracts for:




35
        Id.
36
        Explanatory Statement, Part A ¶ 6.8.
37
        Explanatory Statement, Part A ¶ 6.9.
38
        Id.
39
        Explanatory Statement, Part A ¶ 6.8.
40
        Explanatory Statement, Part A ¶ 6.10.
41
        Explanatory Statement, Part A ¶ 6.7.
42
        Explanatory Statement, Part A ¶ 6.12.

                                                    9
20-11804-mew         Doc 2      Filed 08/04/20 Entered 08/04/20 14:50:37             Main Document
                                            Pg 10 of 28



                    a. operational services, including contracts with component suppliers,
                       equipment suppliers, maintenance providers, technical consultants, and
                       cargo service providers;

                    b. the supply of services and/or access to facilities required to deliver its flying
                       program both on the ground and in the air, including ground handling,
                       catering, cleaning, in-flight entertainment, baggage tracking, and airport
                       and lounge facilities;

                    c. marketing services, including brand tracking, and contracts with marketing
                       agencies, and advertising media providers;

                    d. human resource services, including healthcare, resourcing, and recruitment;

                    e. financial services, including business processing, professional advice, and
                       insurance; and

                    f. the supply of technology, including the Group's business systems and
                       specialist airline software for managing operations data and revenue. 43

The Plan describes such counterparties as “Trade Plan Creditors.” Suppliers typically invoice

VAAL periodically for amounts associated with services provided or goods supplied or premises

leased to VAAL, and VAAL is generally required to pay amounts owing to each supplier within a

specified period from receiving an invoice. 44 Since April 2020, in order to manage liquidity during

the ongoing COVID-19 pandemic, VAAL has limited payments to suppliers to the minimum

amount required in order to keep operating the business; subjected any payments to a robust

internal process to ensure that such payments are approved for only business-critical reasons and

are made in only the minimum amount required; engaged in bilateral discussions with certain

suppliers in order to, among other things, reduce outstanding amounts owed and/or defer payment

of those amounts; and, in some cases, sought to preserve cash by unilaterally stretching payment

terms. 45 VAAL has identified 168 Trade Plan Creditors whose claims will be compromised



43
       Explanatory Statement, Part A ¶ 6.16.
44
       Explanatory Statement, Part A ¶ 6.17.
45
       Explanatory Statement, Part A ¶ 6.18.

                                                  10
20-11804-mew         Doc 2      Filed 08/04/20 Entered 08/04/20 14:50:37           Main Document
                                            Pg 11 of 28



pursuant to the Plan and, as at June 12, 2020, had a liability of £53,989,396.58 owed to the Trade

Plan Creditors. 46 The claims of Trade Plan Creditors that will be subject to the Plan will be

determined based on the liability owed by VAAL, including accrued and unpaid interest claimed

by a Trade Plan Creditor in accordance with the relevant arrangements, with respect to goods or

services rendered prior to 1:30 p.m. on July 14, 2020. 47

       20.     The Plan excludes any suppliers with outstanding claims against VAAL of less than

£50,000 in the aggregate as at June 12, 2020. 48 For reasons explained in detail in the Explanatory

Statement, the Plan also excludes, and VAAL does not seek to compromise the claims of, suppliers

that fall into any of the following categories: (i) airports, governments, or other public bodies that

have claims against VAAL with respect to, among other things, air traffic control charges, air

navigation charges, overflight charges, airport charges, council tax, and business rates; (ii)

insurance companies and brokers that have claims against VAAL with respect to insurance

premiums payable by VAAL and claims under VAAL’s insurance policies; (iii) sales agents who

continue to sell air passenger tickets, cargo shipments, and/or package holidays on behalf of the

Group; (iv) any supplier which has already agreed with VAAL discounts of a value equivalent to

or greater than 20% of the amount outstanding as at June 12, 2020; (v) any advisory firm that has

provided and/or continues to provide restructuring advice to VAAL or its creditors in connection

with the Plan and the Recapitalization; (vi) any supplier of goods, services, or infrastructure with

respect to which VAAL has no feasible alternative and where the loss of supply of such goods,

services, or infrastructure would have an immediate and significant impact on safety or VAAL’s

operations; (vii) any supplier with contracts that, if terminated, would expose the Company to


46
       Explanatory Statement, Part A ¶ 6.19.
47
       Explanatory Statement, Part A ¶ 6.19.
48
       Explanatory Statement, Part A ¶ 6.25.

                                                  11
20-11804-mew          Doc 2     Filed 08/04/20 Entered 08/04/20 14:50:37              Main Document
                                            Pg 12 of 28



significant loss disproportionate to the benefits of their inclusion in the Plan; (viii) any company

with a contract to supply products for new fleet of aircraft and that has agreed, or has been

approached by VAAL to agree, to defer the delivery of such products for a period of two years or

more; and (ix) companies that are creditors of VAAL under certain arrangements that are being

compromised under the Plan or as part of the Recapitalization. 49


        iv.     “Connected Party Agreements” and “Connected Party Plan Creditors”

        21.     VAAL is also party to a number of agreements with affiliates that will be included

in the Plan, including: (i) a trademark license arrangement with VAL TM Limited, under which

VAAL has the license to use various “Virgin Atlantic” trademarks and names and is required to

pay royalties; 50 (ii) certain contractual arrangements with one of VAAL’s indirect shareholders,

Delta Air Lines, Inc., in connection with establishing a joint venture, certain transition payments

in relation to the joint venture, and various reservation, ticketing, help desk, and related services; 51

and (iii) a £30,000,000 English-law unsecured revolving credit facility provided by Delta Air

Lines, Inc. and one of VAAL’s subsidiaries, Virgin Holdings Limited, that is fully drawn. 52 The

Plan refers to such arrangements as “Connected Party Agreements” and to the relevant creditors

as “Connected Party Plan Creditors.”


D.      Assets and Operations in the United States

        22.     VAAL has operations and assets in a number of states, with the majority of its U.S.

operations and assets in New York, Georgia, Florida, California, and Nevada. Of these locations,

New York and Atlanta are the most significant. New York is where VAAL has the most employees


49
        Id.
50
        Explanatory Statement, Part A ¶¶ 6.27-6.35.
51
        Explanatory Statement, Part A ¶¶ 6.36-6.44.
52
        Explanatory Statement, Part A ¶¶ 6.45-6.48.

                                                      12
20-11804-mew         Doc 2      Filed 08/04/20 Entered 08/04/20 14:50:37          Main Document
                                            Pg 13 of 28



and significant assets, including its principal U.S. bank accounts and engineering assets. Atlanta

is where VAAL maintains its U.S. office for administrative functions and also has some

engineering assets. In addition , VAAL has a smaller bank account in Colorado and additional

engineering assets across ten other states.


E.     Events Leading to the English Proceeding

       23.     The Group and its business have been adversely affected by the ongoing COVID-

19 pandemic, which has caused an unprecedented near-shutdown of the global passenger aviation

industry. 53 As a result of the pandemic, global airlines have announced large scale cost-cutting and

cash preservation initiatives, sought extensive government support and subsidies, and/or have

commenced chapter 11 cases, entered administration, or other court-backed restructuring

processes. 54 Global aviation was one of the first industries to be impacted by the COVID-19

pandemic and is likely to be one of the last to fully recover. 55

       24.     Since January 1, 2020, the Group’s reservations are down 89% year-on-year and

current demand for the second half of 2020 is at approximately 25% of 2019 levels. 56 Industry

downside forecasts suggest that 2021 passenger demand could fall as low as 50% of 2019 levels. 57

       25.     To address the deterioration in the Group's trading and liquidity position, the Group

was the first UK airline to take immediate and decisive steps to manage liquidity, including:

                    a. suspending unprofitable flights and reducing capacity beginning with the
                       suspension of flights to and from Shanghai on January 31, 2020;

                    b. implementing proactive flight cancellations for any cash loss-making
                       flying;


53
       Explanatory Statement, Part A ¶ 8.1.
54
       Id.
55
       Id.
56
       Explanatory Statement, Part A ¶ 8.2.
57
       Explanatory Statement, Part A ¶ 8.2.

                                                  13
20-11804-mew         Doc 2      Filed 08/04/20 Entered 08/04/20 14:50:37            Main Document
                                            Pg 14 of 28



                    c. taking advantage of surging cargo demand by launching cargo-only flights
                       in April 2020;

                    d. consolidating remaining flights to Heathrow to reduce fixed operational
                       costs;

                    e. continuously monitoring passenger and cargo demand to adjust capacity
                       plans as necessary;

                    f. immediately grounding the A346-600 fleet and the 747-400 fleet;

                    g. securing full voluntary support and commitment from employees and
                       unions to immediately reduce personnel costs;

                    h. the CEO and leadership team reducing their salaries by 20% and 15%
                       respectively from April 2020 to December 2020;

                    i. immediately suspending discretionary overhead spend following supplier
                       cost review;

                    j. fully drawing down available credit facilities;

                    k. securing immediate shareholder support;

                    l. determining a long term forecast for economic recovery from which to build
                       a robust and sustainable business plan; and

                    m. undertaking a rapid strategic business model review that led to the
                       development of a recovery plan, which was announced on May 5, 2020. 58

       26.     Notwithstanding these steps, additional measures are necessary to regain a

sustainable capital structure in light of the challenging financial and operating conditions facing

the Group. 59 In March 2020, the Group engaged with the government of the United Kingdom and

its advisers in relation to both aviation industry wide and company specific direct support. 60 It also

engaged with a wide range of stakeholders, including potential third-party investors to raise new

capital, and entered negotiations with existing creditors to secure a financial support package with




58
       Explanatory Statement, Part A ¶ 8.3.
59
       Explanatory Statement, Part A ¶ 8.5.
60
       Explanatory Statement, Part A ¶ 8.4.

                                                  14
20-11804-mew         Doc 2     Filed 08/04/20 Entered 08/04/20 14:50:37          Main Document
                                           Pg 15 of 28



the government as a potential lender of last resort. 61 In connection with these efforts, the Group

retained Houlihan Lokey and Allen & Overy LLP as financial and legal advisors and appointed

Alvarez & Marsal Europe LLP to carry out contingency planning and to potentially serve as

administrators in the event VAAL were to enter administration. 62

       27.     On May 8, 2020, VAAL began to formally engage with its key stakeholders. 63 On

May 15, 2020, VAAL gave a presentation to stakeholders that had signed non-disclosure

agreements on the unprecedented impact of the COVID-19 pandemic on its business, the extensive

actions it had taken to reduce costs, and a five-year plan to resize the Group to emerge from the

COVID-19 pandemic as a sustainably profitable airline. 64 Since the presentation, the Group and

its advisors have continued to engage in discussions with its stakeholders in order to agree the

terms of a recapitalization. 65 In parallel, the Group and its advisors have run an open process to

invite third-party investors to provide new financing. On July 2, 2020, VAAL signed a term sheet

and binding commitment letter with Davidson Kempner European Partners, LLP for £170,000,000

million of debt financing, 66 and the parties will enter into a new £110,000,000 term loan facility

on the effective date of the Recapitalization. 67

       28.     Following extensive negotiations, VAAL and its stakeholders reached an in-

principle agreement on the key commercial terms for the Recapitalization, a consensual

recapitalization of the Group. 68 The Plan proposed in the English Proceeding is one component of

the Recapitalization, the implementation of which by September 3, 2020, will ensure the


61
       Id.
62
       Explanatory Statement, Part A ¶ 8.5.
63
       Explanatory Statement, Part A ¶ 8.6.
64
       Explanatory Statement, Part A ¶ 8.7.
65
       Explanatory Statement, Part A ¶ 8.8.
66
       Explanatory Statement, Part A ¶ 8.10.
67
       Id.
68
       Explanatory Statement, Part A ¶¶ 8.11-8.22.

                                                     15
20-11804-mew          Doc 2     Filed 08/04/20 Entered 08/04/20 14:50:37             Main Document
                                            Pg 16 of 28



continuing operations of the Group for the benefit of all stakeholders, with the key elements for a

sustainable capital structure and a foundation from which VAAL can deliver long-term value for

all of its stakeholders. 69

        29.      In order to formalize the terms of the in-principle agreement and provide the Group

with some stability during the restructuring process and the confidence required to propose the

Plan, VAAL asked stakeholders to enter into support agreements in order to commit those parties

to negotiate long form documentation and implement the Recapitalization. 70 Generally, the parties

to each support agreement: (i) undertook to take all actions within their power necessary to give

effect to all or any part of the Recapitalization; (ii) confirmed their support for the Recapitalization

and agreed not to take, encourage, assist or support any action which would, or would reasonably

be expected to, breach, delay or be inconsistent with the Recapitalization; (iii) submitted to the

jurisdiction of the courts of England and Wales in respect of any compromise or arrangement used

to implement the Recapitalization; and (iv) agreed to forbear from taking, or from directing or

encouraging any other person to take, any enforcement action, including by delivering a notice of

default or acceleration, as a result of certain suspended defaults, except as permitted or required

under the terms of the Recapitalization. 71 Each support agreement provides the parties thereto with

certain voluntary termination rights, including the right of VAAL or a majority of the creditors

thereunder to terminate by mutual written consent. 72 Each support agreement also ceases to have

effect upon the earliest of: (x) the date it is terminated in accordance with its terms; (y) a long-stop




69
        Explanatory Statement, Part B ¶ 1.1.
70
        Explanatory Statement, Part A ¶¶ 8.11-8.113.
71
        Explanatory Statement, Part A ¶ 8.13.
72
        Explanatory Statement, Part A ¶ 8.15.

                                                       16
20-11804-mew             Doc 2      Filed 08/04/20 Entered 08/04/20 14:50:37        Main Document
                                                Pg 17 of 28



date of September 30, 2020, or such later date as may be agreed between VAAL and a majority of

its creditors; and (z) the effective date of the Recapitalization.73

           30.     As of the date the Plan was filed, VAAL had received signatures to, or indications

of support for, support agreements from a substantial proportion of its stakeholders.74

Notwithstanding the significant level of support for the Recapitalization, the Plan is necessary in

order for VAAL to restructure each of the arrangements that are proposed to be subject to the

Plan. 75

           31.     On July 20, 2020, VAAL’s board of directors appointed the Foreign Representative

by formal resolution attached hereto as Exhibit B (the Board Resolution) to act as the company’s

foreign representative for the purposes of commencing and prosecuting appropriate proceedings

in foreign jurisdictions, including in the United States, ancillary to the English Proceeding. The

Board Resolution specifically authorizes and directs the Foreign Representative in its capacity as

VAAL’s foreign representative to commence this case in support of the English Proceeding and

the Plan.


F.         The English Proceeding and the Plan

           32.     Part 26A of the Companies Act, which became law in England and Wales in late

June, establishes a process by which a company that has encountered, or is likely to encounter,

financial difficulties that are affecting, or will or may affect, its ability to carry on business as a

going concern may propose a restructuring plan. 76 Like a chapter 11 plan of reorganization, a

restructuring plan enables a company to compromise its obligations to stakeholders. 77 One relevant


73
           Explanatory Statement, Part A ¶ 8.16.
74
           Explanatory Statement, Part A ¶ 8.20.
75
           Explanatory Statement, Part A ¶ 5.16.
76
           Marshall Declaration ¶¶ 12-14.
77
           Marshall Declaration ¶ 12.

                                                   17
20-11804-mew        Doc 2      Filed 08/04/20 Entered 08/04/20 14:50:37          Main Document
                                           Pg 18 of 28



difference is that, like an English scheme of arrangement, a restructuring plan need not involve all

of a company’s stakeholders and debts or obligations and can be limited to select groups of its

creditors and/or members and to the debts or obligations owed to those creditors and/or members. 78

In this case, the Plan restructures, amends, or authorizes VAAL to restructure or amend certain

debts and obligations owed to those parties that constitute Plan Creditors and provides for the same

treatment for each Plan Creditor as will be received by other similarly situated Plan Creditors.

There is no need for any Plan Creditor to file a claim in the English Proceeding to receive the same

treatment as other similarly situated Plan Creditors with respect to their rights under the relevant

agreements. The process for participating in or objecting to the Plan is the same for creditors of

VAAL located in the United States as it is for any other creditor, wherever located in the world.

The Plan does not restructure or amend debts and obligations owed to other stakeholders of VAAL,

including creditors that are not Plan Creditors. As such, creditors of VAAL that are not Plan

Creditors will not be affected by the Plan and no distributions of VAAL’s assets will be made on

account of claims filed and processed in the English Proceeding.

       33.     On July 14-15, 2020, a Practice Statement Letter was sent to Plan Creditors to

provide them notice of the Plan, VAAL’s intention to commence a proceeding in respect of the

Plan with the English Court, and the date of the hearing before the English Court to seek an order

granting VAAL permission to convene meetings of Plan Creditors. The Practice Statement Letter

was provided to RCF Plan Creditors directly and via their agent, and to each other Plan Creditor

directly. On July 20, 2020, VAAL circulated a supplement to the Practice Statement Letter

reflecting certain changes to the Plan, including the removal of certain classes. Such documents

were distributed via email to the extent practicable and were also made available to Plan Creditors


78
       Marshall Declaration ¶¶ 12-13.

                                                 18
20-11804-mew         Doc 2       Filed 08/04/20 Entered 08/04/20 14:50:37                       Main Document
                                             Pg 19 of 28



on a website at www.lucid-is.com/virginatlantic. Notice of the Plan Meetings and of the hearing

before the English Court seeking entry of the Sanction Order will be provided in substantially the

same manner.

       34.       On July 30, 2020, papers pertaining to the Plan were filed with the English Court.

On August 4, 2020, the English Court entered an order (the Convening Order) which, among

other things: (i) granted VAAL permission to convene meetings of Plan Creditors to consider the

approval of the Plan; (ii) appointed the Foreign Representative; and (iii) authorized the Foreign

Representative to commence this chapter 15 case in order to seek recognition and relief in the

United States in respect of the English Proceeding. The Plan Creditor meetings are currently

scheduled to begin at 2:00 p.m. (London time) on August 25, 2020, with a separate meeting for

each of the following classes of Plan Creditors: (i) “RCF Plan Creditors,” (ii) “Operating Lessor

Plan Creditors,” (iii) “Trade Plan Creditors,” and (iv) “Connected Party Plan Creditors.”

       35.      The Plan will amend the claims of Trade Plan Creditors and grant VAAL a power

of attorney authorizing it to enter into certain documents on behalf of Plan Creditors to amend the

agreements between the Plan Creditors and VAAL to further the implementation of the

Recapitalization. Summarized at a high level and subject to the more detailed discussion in Part B,

Section 2 of the Explanatory Statement, the Plan provides for the following amendments to

VAAL’s arrangements with each class of Plan Creditors: 79

                a.       The RCF Agreement. The RCF Agreement will be amended to, among other
                         things: convert from a revolving credit facility to a term loan facility; extend
                         the maturity date; alter the repayment provisions and schedule; and increase
                         the margin. Certain events of default will also be waived. 80

79
       Many of the amendments in the Plan are keyed off of or refer to the following key dates in the Plan process:
       (i) the “Plan Effective Date,” the date a copy of the Sanction Order is delivered to the Registrar of Companies
       for England and Wales; and (ii) the “Recapitalisation Effective Date,” the date VAAL notifies Plan Creditors
       and other affected stakeholders that the Recapitalization has been completed.
80
       Explanatory Statement, Part B ¶¶ 2.1-2.3.

                                                        19
20-11804-mew         Doc 2     Filed 08/04/20 Entered 08/04/20 14:50:37              Main Document
                                           Pg 20 of 28




               b.       Operating Lease Agreements. Each Operating Lessor Plan Creditor may
                        elect, or be deemed to elect in certain circumstances, one of three alternative
                        treatments: (i) the deferral and capitalization of a portion of each rent
                        payment as it comes due, and repayment of the deferred amounts in 48 equal
                        monthly installments commencing on January 1, 2022; (ii) a permanent
                        reduction to the amount of rent, the deferral and capitalization of the entirety
                        of each rent payment as it comes due, and a single repayment of the deferred
                        amount at the expiration of the lease; or (iii) the termination of the lease and
                        repossession of the aircraft. Certain events of default will also be waived. 81

                    c. Trade Plan Creditors. The arrangements in place with the Trade Plan
                       Creditors will be amended such that amounts owed to Trade Plan Creditors
                       for goods delivered or services performed prior to 1:30 PM (London time)
                       on July 14, 2020, will be reduced by 20%, with (i) 10% of the balance to be
                       paid shortly following the Recapitalisation Effective Date and (ii) the
                       remainder to be paid in in equal quarterly installments from December 31,
                       2020, through September 30, 2022, including interest accruing on such
                       amounts at a rate of 1% per annum.

                        In addition, the Trade Plan Creditors will waive any defaults, events of
                        default, or other breaches by VAAL of the Trade Creditor Agreements and
                        any consequences thereunder existing as at or arising before the Plan
                        Effective Date (the Plan will not, however, prevent landlords of VAAL from
                        exercising any rights of forfeiture or re-entry that they may have, unless a
                        landlord votes in favor of the Plan or otherwise accepts the compromise set
                        out in the Plan). 82

                    d. Connected Party Agreements. In the case of Connected Party Plan
                       Creditors, (i) all accrued and unpaid amounts due and payable as at the
                       Recapitalisation Effective Date will be capitalized in exchange for the
                       issuance of preference shares and (ii) all accrued and unpaid amounts that
                       become due and payable during the “Capitalisation Period” under the Plan
                       shall be capitalized in exchange for the issuance of preference shares on
                       December 31 of each year. The Plan defines the “Capitalisation Period” as
                       the period between January 1, 2020, and the earlier of (y) January 17, 2026
                       and (z) the date certain other obligations of VAAL are paid in full. Certain
                       events of default will also be waived. 83

       36.     Under English law, in order for the Plan to become legally valid and binding, the

following formal requirements must generally be satisfied: (i) requisite approval by Plan Creditors;


81
       Explanatory Statement, Part B ¶¶ 2.4-2.10.
82
       Explanatory Statement, Part B ¶¶ 2.11-2.13.
83
       Explanatory Statement, Part B ¶¶ 2.14-2.16.

                                                     20
20-11804-mew         Doc 2      Filed 08/04/20 Entered 08/04/20 14:50:37            Main Document
                                            Pg 21 of 28



(ii) the English Court’s entry of the Sanction Order sanctioning the Plan; and (iii) the delivery of

the Sanction Order to the Registrar of Companies for England and Wales. 84 The requirements for

Plan Creditor approval of the Plan are comparable to, and are in some respects more stringent than,

the requirements for plan approval under chapter 11 of the Bankruptcy Code.

       37.     In order for a class of Plan Creditors to accept the Plan, the Plan must be approved

by Plan Creditors representing at least 75% in value of the claims held by such Plan Creditors

present in person or by proxy and voting at the relevant meeting. 85 There is no numerosity

requirement. 86 One means of approval is for the Plan to be accepted by every class of Plan

Creditors. 87 If a class of Plan Creditors does not accept the Plan, i.e., there is a dissenting class,

the English Court can nevertheless sanction the Plan if none of the members of the dissenting class

would be worse off than under the alternative and the Plan is approved by at least one class of Plan

Creditors that would receive a payment, or have a genuine economic interest, under such

alternative. 88 The Plan also cannot be sanctioned by the English Court unless the English Court is

satisfied, among other things, that the Plan is fair and the classes of creditors and/or members

voting in respect of the Plan have been properly formed 89 (in general, the stakeholders within a

class must be similarly situated so that their interests are not so dissimilar as to make it impossible

to consult with a view to their common interest). 90

       38.     In connection with the recognition of the English Proceeding, the Foreign

Representative also requests that the Court give full force and effect to the Sanction Order and the



84
       Marshall Declaration ¶¶ 17, 19.
85
       Marshall Declaration ¶ 17.
86
       Id.
87
       Id.
88
       Id.
89
       Marshall Declaration ¶ 25.
90
       Marshall Declaration ¶ 15.

                                                  21
20-11804-mew        Doc 2    Filed 08/04/20 Entered 08/04/20 14:50:37             Main Document
                                         Pg 22 of 28



Plan in the United States. In the interests of time and efficiency, this chapter 15 case has been

commenced prior to the Plan Creditor meetings and the entry of the Sanction Order so that the two

proceedings can proceed in parallel and the Court can consider enforcement as soon as possible

after the English Court approves the Plan in the English Proceeding. The Foreign Representative’s

request that this Court enforce the Sanction Order and the Plan is therefore contingent on the entry

of the Sanction Order and, implicitly, the approval of Plan Creditors. To the extent practicable, the

Foreign Representative will file updates on the Plan approval process in this case so that the Court

has all necessary information prior to the hearing on the disposition of the Chapter 15 Petition.

       39.     After the Plan becomes effective, VAAL will enter into a “Recapitalisation

Implementation Deed” on behalf of itself and each of the Plan Creditors pursuant to the authority

granted to it under the Plan. The Recapitalisation Implementation Deed will, once executed and

dated, oblige the parties thereto to enter into documents necessary to effect amendments to their

existing agreements with the Group. The effectiveness of such amendments would be subject to,

among other conditions precedent, the entry of an order in this case giving full force and effect to

the Plan in the United States.


                                     RELIEF REQUESTED

       40.     By this Chapter 15 Petition, the Foreign Representative seeks the following relief:

                   a. recognition, pursuant to section 1517 of the Bankruptcy Code, of the
                      English Proceeding as a “foreign main proceeding” as defined in section
                      1502(4) of the Bankruptcy Code;

                   b. all relief afforded to foreign main proceedings automatically upon
                      recognition pursuant to section 1520 of the Bankruptcy Code, including,
                      without limitation, application of the stay imposed by section 362 of the
                      Bankruptcy Code, provided that such stay shall be limited to Plan Creditors;

                   c. enforcement of the Sanction Order and the Plan in the United States
                      pursuant to sections 105(a), 1507, and 1521 of the Bankruptcy Code; and

                                                 22
20-11804-mew        Doc 2    Filed 08/04/20 Entered 08/04/20 14:50:37            Main Document
                                         Pg 23 of 28



                   d. such other and further relief as is appropriate under the circumstances
                      pursuant to sections 105(a), 1507, and 1521 of the Bankruptcy Code.

                                      BASIS FOR RELIEF

A.     Recognition of the English Proceeding

       41.     For the reasons more fully discussed in the Memorandum of Law, the English

Proceeding is entitled to recognition under section 1517 of the Bankruptcy Code because:

                   a. the English Proceeding is: (i) a “foreign proceeding” within the meaning of
                      section 101(23) of the Bankruptcy Code and (ii) pending where VAAL has
                      the “center of its main interests” and is therefore a “foreign main
                      proceeding” within the meaning of section 1502(4), in satisfaction of
                      section 1517(a)(1);

                   b. the Foreign Representative is the duly appointed “foreign representative” of
                      VAAL within the meaning of section 101(24) of the Bankruptcy Code and
                      a “person” within the meaning of section 101(41), in satisfaction of section
                      1517(a)(2); and

                   c. the case was properly commenced in accordance with sections 1504 and
                      1509 of the Bankruptcy Code and the Chapter 15 Petition meets the
                      requirements of sections 1504 and 1515, in satisfaction of section
                      1517(a)(3).

       42.     Recognizing the English Proceeding would not be manifestly contrary to the public

policy of the United States, as prohibited by section 1506 of the Bankruptcy Code. In fact, granting

recognition will promote the United States public policy of respecting foreign proceedings as

articulated in, inter alia, sections 1501(a) and 1508 of the Bankruptcy Code and further

cooperation between courts to the maximum extent possible as mandated by section 1525(a) of the

Bankruptcy Code. Thus, the conditions for mandatory recognition of the English Proceeding under

section 1517 of the Bankruptcy Code are satisfied.

       43.     Under section 1520 of the Bankruptcy Code, upon recognition of the English

Proceeding as a “foreign main proceeding” section 362 of the Bankruptcy Code would

automatically take effect with respect to VAAL and the property of VAAL within the territorial


                                                 23
20-11804-mew          Doc 2   Filed 08/04/20 Entered 08/04/20 14:50:37              Main Document
                                          Pg 24 of 28



jurisdiction of the United States. Because the Plan only purports to bind Plan Creditors, however,

the Foreign Representative requests the application of the automatic stay in this case be limited to

Plan Creditors.


B.     Enforcement of the Sanction Order and the Plan

       44.     In connection with the recognition of the English Proceeding as a “foreign main

proceeding” and subject to the English Court’s entry of the Sanction Order, the Foreign

Representative also seeks the enforcement of the Sanction Order and the Plan in the United States.

       45.     Section 1507 of the Bankruptcy Code provides that, “if recognition is granted,” a

court “may provide additional assistance to a foreign representative under this title or under other

laws of the United States.” 11 U.S.C. § 1507. Similarly, section 1521(a) of the Bankruptcy Code

provides that, upon recognition of a foreign proceeding, and “where necessary to effectuate the

purpose of this chapter and to protect the assets of the debtor or the interests of any creditors, the

court may grant any appropriate relief . . . .” 11 U.S.C. § 1521. Such relief includes, among other

things, “granting any additional relief that may be available to a trustee,” with certain exceptions

that are not relevant here. Id. Finally, section 105(a) of the Bankruptcy Code allows the Court to

“issue any order . . . necessary or appropriate to carry out the provisions of [title 11].”

       46.        The Sanction Order is analogous to a plan confirmation order, and the Plan is

analogous to a plan of reorganization, in a chapter 11 case. As such, the two documents are the

key operative restructuring documents and their enforcement in connection with the recognition

of the English Proceeding is necessary to give full effect to the English Proceeding in the United

States. Moreover, the requirements for stakeholder approval of the Plan and the entry of the

Sanction Order are similar to those that would apply to the approval and confirmation of plans of

reorganization under the Bankruptcy Code. This Court should therefore give full force and effect

                                                  24
20-11804-mew        Doc 2    Filed 08/04/20 Entered 08/04/20 14:50:37          Main Document
                                         Pg 25 of 28



in the United States to the Sanction Order and the Plan under well-established principles of

international comity and pursuant to sections 105(a), 1507, and 1521 of the Bankruptcy Code.


                                         CONCLUSION

       WHEREFORE, the Foreign Representative respectfully requests that this Court grant the

Chapter 15 Petition and enter the Proposed Order recognizing the English Proceeding as a “foreign

main proceeding,” enforcing the Sanction Order and the Plan in the United States, and granting

such other relief as is appropriate under the circumstances.


Dated: New York, New York                        By: /s/ Ken Coleman
       August 4, 2020                            Ken Coleman
                                                 Jonathan Cho
                                                 Joseph Badtke-Berkow
                                                 ALLEN & OVERY LLP
                                                 1221 Avenue of the Americas
                                                 New York, New York 10020
                                                 Telephone:    (212) 610-6300
                                                 Facsimile:    (212) 610-6399
                                                 ken.coleman@allenovery.com
                                                 jonathan.cho@allenovery.com
                                                 joseph.badtke-berkow@allenovery.com

                                                 Counsel to Shai Weiss, as the Foreign
                                                 Representative of Virgin Atlantic Airways
                                                 Limited




                                                25
20-11804-mew        Doc 2    Filed 08/04/20 Entered 08/04/20 14:50:37            Main Document
                                         Pg 26 of 28




                                        VERIFICATION

       Pursuant to 28 U.S.C. § 1746, Shai Weiss declares as follows:

       I am the Chief Executive Officer and duly authorized agent of Virgin Atlantic Airways

Limited and have been appointed and authorized to act as foreign representative of Virgin Atlantic

Airways Limited. I have full authority to verify the foregoing Verified Petition for Recognition of

Foreign Proceeding and Motion for Ancillary Relief.

       I have read such document, and am informed and do believe that the factual allegations

contained therein are true and accurate to the best of my knowledge, information, and belief.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.


Executed this 4th day of August 2020, in London



                                                                    ________________________
20-11804-mew   Doc 2   Filed 08/04/20 Entered 08/04/20 14:50:37   Main Document
                                   Pg 27 of 28




                                  EXHIBIT A

                                Proposed Order
20-11804-mew   Doc 2   Filed 08/04/20 Entered 08/04/20 14:50:37   Main Document
                                   Pg 28 of 28



                                  EXHIBIT B

                                Board Resolution
